Detailed Action
Claims 1-23 are pending in this application. Claims 16-23 are withdrawn from consideration. This is a response to the Election field on 2/10/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020, 12/30/2020 has been considered.
Drawings
	The Drawings filed on 12/28/2020 are acceptable.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to storing different data items in different memory, classified in H04L 67/1097.
II. Claims 16-23, drawn to generation of different request from access requests, classified in H04L 67/327.
Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 2/10/22 is acknowledged. The restriction is made Final.
Claim Objections
Claims 2,11 objected to because of the following informalities:  
Claims 2,11, recites “determine placements of the data items in the separate memory regions based on the context of the data items”, in which claim 1,10, already recites this limitations, deletion of this limitation would be required.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,401. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘401 anticipates claims 1-15 of the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5,11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2, 11, recites the limitation “the addresses of the data items”. There is insufficient antecedent basis for this limitation in the claim. Unclear whether this is a 
Claims 3-5 recites the limitation "the communication connection".  There is insufficient antecedent basis for this limitation in the claim. Unclear to whether claim 1 is supposed to include a communication connection or whether this is a typographical error.
Claims 14,15 recites the limitation "the active contexts".  There is insufficient antecedent basis for this limitation in the claim. Unclear whether claim 14,15 should be dependent on claim 13 which includes “active contexts” or whether this is a typographical error.
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,7,9,10 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly).
As per claims 1,10 Worthington teaches a memory system, comprising: one or more memory components; and a processing device, operatively coupled with the one or more memory components(Fig.1; teaches OS/memory manager and heterogeneous 
Worthington however does not explicitly teach receive access request identifying context of data.
Nakibly explicitly teaches receive access request identifying context of data. (col.14, lines 41-50; teaches access request to the context data)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington to include the teaching of Nakibly of access request to the context data  in order to provide the predictable result of receiving access request identifying context of data items.
One ordinary skill in the art would have been motivated to combine the teachings in order to organize context data and access the context data in an order(Naikibly, col.14, lines 52-56).
As per claims 3, Worthington in view of Nakibly teaches the memory system of claim 1, wherein the communication connection is connected to different 
As per claims 4, the memory system of claim 1, wherein the access requests are received via the communication connection from different virtual machines in a host system(Naikibly, col.21, lines 40-43; teaches one or more VM machines on a host computing); and data items used in the different virtual machines are assigned to have different contexts(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as 
As per claims 6, Worthington in view of Nakibly teaches the memory system of claim 1, wherein the one or more memory components comprise flash memory(Worthington, para.26, teaches secondary memory can be flash); and the separate memory regions do not share a common block of flash memory(Worthington, para.26, primary memory is DRAM which is a different type of memory therefore does not share common block of flash memory).  
As per claims 7, Worthington in view of Nakibly teaches the memory system of claim 1, wherein the one or more memory components comprise a plurality of integrated circuit memory devices(Worthington, para.26, teaches secondary memory can be flash), and the separate memory regions do not share any of the integrated circuit memory 
As per claims 9, Worthington in view of Nakibly teaches the memory system of claim 1, wherein the processing device is further configured to adjust data placements based on identification of active contexts in a time period(Worthington,para.24,30; memory manager relocate data into different location based on information such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored, when the data has not been used for predetermined period of time).  
Claims 2,11,15 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 2019/0196996 issued to Balakrishnan et al.(Balakrishnan).
As per claims 2, 11, Worthington in view of Nakibly teaches memory system of claim 1,10 wherein the processing device is further configured to: determine, in the one or more components, separate memory regions for separate contexts respectively(Worthington, Fig.2, para.18,24,26,39-40 teaches different memory, primary and secondary and storing data based on information of the data in either the primary or secondary storage); determine placements of the data items in the separate memory regions based on the contexts of the data items; and store the data items at the memory locations and that are within the separate memory regions corresponding to the contexts of the data items(Worthington, Fig.2, para.18,24,26,39-40 teaches different 
Worthington in view of Nakibly however does not explicitly teach determine a mapping between the addresses of the data items and memory locations.
Balakrishnan explicitly teaches determine a mapping between the addresses of the data items and memory locations(para.12; teaches mapping between request addresses and addresses pointing to storage locations in the memory device(s)).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Naikibly of receiving access request identifying context of data items and storing different data in different storage location to include the teaching of Balakrishnan of mapping between request addresses(of the access request of the data item) and addresses pointing to storage locations in the memory device(s)) in order to provide the predictable result of receiving access request identifying context of data items, mapping the addresses of the data items and different memory locations and storing different data in different storage location.
One ordinary skill in the art would have been motivated to combine the teachings in order to organize context data and access the context data in an order(Naikibly, col.14, lines 52-56) and efficiently process requests to reduce bandwidth(Balakrishnan, para.2).
As per claim 15, Worthington in view of Nakibly in view of Balakrishnan teaches  the method of claim 11, wherein the active contexts are determined based at least in part on identifications of host systems in which the access requests are generated, .
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 2016/0294710 issued to Sreeramoju.
As per claims 5, Worthington in view of Nakibly teaches the memory system of claim 1, wherein the access requests are received via the communication connection 
Worthington in view of Nakibly however does not explicitly teach different applications running in a virtual machine.
Sreeramoju explicitly teaches different applications running in a virtual machine(para.47,teaches different applications that are on the same VM).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly’s 
One ordinary skill in the art would have been motivated to combine the teachings in order to organize data based on data information for easier access and health information of the different memory(Worthington, para.15)
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 2002/0145919 issued to Lamb et al.(Lamb).
As per claims 8, Worthington in view of Nakibly teaches the memory system of claim 7,  and further teaches wherein each of the integrated circuit memory devices(Worthington, Fig.1; teaches different memory) and to receive access requests(Naikibly, col.14, lines 41-50; teaches access request to the context data) however does not explicitly teach comprises an embedded processing device disposed within a respective integrated circuit package and using a serial communication connection.  
Lamb explicitly teach an embedded processing device disposed within a respective integrated circuit package and using a serial communication connection(claim 1, teaches ASIC with a memory controller and serial communication protocol port for is known for use in communication).  

One ordinary skill in the art would have been motivated to combine the teachings in order to easy and simple way to communication information  between devices.
Claim 12-14 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117304 issued to Worthington et al.(Worthington) in view of US 10,298,496 issued to Nakibily et al.(Nakibly) in view of US 2019/0196996 issued to Balakrishnan et al.(Balakrishnan) in view of US 2016/0125048 issued to Hamada.
As per claim 12, Worthington in view of Nakibily in view of Balakrishnan teaches the method of claim 11, however does not explicitly teach  further comprising: extracting tags from the access requests, the tags being separate from the addresses; and identifying the contexts of the data items based on the tags.  
Hamada explicitly teaches extracting tags from the access requests, the tags being separate from the addresses(claim 2,para.87,103; teaches extracting context tag from request); and identifying the contexts of the data items based on the tags(claim 2, teaches the context tag represents context).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington in view of Nakibly in 
One ordinary skill in the art would have been motivated to combine the teachings in order to easily and quickly identify the context of data for storage into different storage memory.
As per claim 13, Worthington in view of Nakibily in view of Balakrishnan in view of Hamada teaches the method of claim 12, further comprising: identifying active contexts for a time period; and adjusting data placements in the memory system based on the active contexts(Worthington,para.24,30; memory manager relocate data into different location based on information such as criticality, expected read frequency, and expected write frequency, expected total number of writes, and expected period over which data will stored, when the data has not been used for predetermined period of time).  
As per claim 14, Worthington in view of Nakibily in view of Balakrishnan in view of Hamada teaches the method of claim 12, wherein the active contexts are identified(Worthington, Fig.2,para.18,30,39-40; teaches receiving information on data comprising different characteristics of the data(ie context of data) such as criticality, expected read frequency, and expected write frequency, expected total number of .
Allowable Subject Matter
The claims 1,10 would be allowable if written as below and filing of Terminal Disclaimer.
1. A memory system, comprising: 
one or more memory components; and 
a processing device, operatively coupled with the one or more memory components, to at least: 
receive access requests from a communication connection, the access requests identifying data items associated with the access requests, addresses of the data items, tags from the access requests, and contexts of the data items in which the data items are used for the access requests;
determine, in the one or more components, separate memory regions for separate contexts respectively; 
determine placements of the data items in the separate memory regions based on the contexts of the data items by extracting tags from the access requests, the tags being separate from the addresses and  identifying the contexts of the data items based on the tags;
identifying active contexts for a time period; and 
adjusting data placements in the memory system based on the active contexts, wherein the active contexts are determined based at least in part on identifications of host systems in which the access requests are generated, identifications of virtual machines in which the access requests are generated, identifications of applications in which the access requests are generated, and identifications of user accounts in which the access requests are generated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2018/0293163 issued to Bergeron, which teaches optimizing storage of application data in memory, by using information about an application to generate information about a processor and information about memory, a memory map indicating one or more memory location in the memory for storing application data. 
US 8,838,887 issued to Burke et al., teaches dividing a drive into two separate portions where data from the two portions have different access response time.
US 2013/0151761 issued to Kim et al, teaches dividing a request into portions and storing the different portions in different storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459